                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JEFFREY SMITH,

                           Plaintiff,

             v.                                       Case No. 18-CV-1793

ENTERPRISE RENT A CAR COMPANY OF WISCONSIN,

                           Defendant.


                                        ORDER


      Jeffrey Smith filed this action on November 12, 2018. (ECF No. 1.) Defendant

Enterprise Rent a Car Company of Wisconsin answered the complaint on January 14,

2019 (ECF No. 6), and also filed a “partial motion to dismiss” the complaint. (ECF No.

8.)

      Enterprise alleges that Smith “never filed an administrative charge against

Enterprise with the U.S. Equal Employment Opportunity Commission (‘EEOC’)

alleging a hostile work environment, nor has he received a notice of right to sue letter

from the EEOC on that claim. Additionally, the allegations in the Complaint do not state

a plausible hostile work environment claim.” (ECF No. 9 at 1.)
      Smith failed to timely respond to the motion to dismiss. See Civ. L.R. 7(b) (E.D.

Wis.). Rather, on February 8, 2019, four days after any response to Enterprise’s motion

to dismiss was due, Smith filed what he captioned as a “Motion to Amend Pleadings

Rule 15 Federal Rules of Civil Procedure.” (ECF No. 13.) In contravention of Civil Local

Rule 15(b), Smith failed to attach a proposed amended complaint to his motion to

amend. However, on February 15, 2019, he filed an amended complaint. (ECF No. 14.)

      The court grants Smith leave to file an amended complaint. (ECF No. 13.)

However, the document Smith filed as an amended complaint (ECF No. 14), is

incomplete because the exhibits referenced in the purported amended complaint were

not attached. Therefore, this document is stricken and Smith must refile an amended

complaint no later than February 22, 2019. The court having granted Smith leave to

amend, Enterprise’s motion to dismiss (ECF No. 8) is moot.

      SO ORDERED.

      Dated at Milwaukee, Wisconsin this 15th day of February, 2019.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2
